DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 25, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 1, the claim requires “a lip circumferentially disposed around the opening to prevent the first beverage can from falling out of the cup cooler in response to the cup cooler being turned upside down, such that an inner surface of the lip contacts the topmost portion of the first beverage can to prevent the first beverage can from falling out of the cup cooler while allowing the user to drink from the cup coolers”. However, it is noted that there is no disclosure in Applicant’s originally filed specificaiton for a lip that contacts a topmost edge of the first beverage can. Paragraph [00026] states that the ring may have a lip (112) to secure the 
Similarly, with respect to claim 6, the claim requires that the beverage can is entirely disposed within the cup cooler such that the lip prevents the first beverage can from falling out of the cup cooler while allowing the user to drink from the cup cooler. The recitation of the beverage can entirely disposed within the cup cooler such that the lip prevents the first disposed within cup cooler, there is no explicit disclose that the beverage can is entirely disposed within the cooler. See for example US 5,983,662 to Luetsch figure 1 where a ring (10) secures a can disposed within the cooler (30) but the beverage can is not entirely disposed within the cooler. This is strong evidence that disclosure of a lid securing a beverage that is disposed within a cooler does not necessarily encompass a beverage that is entirely within the cooler. If a patent application does not explicitly disclose the claimed feature, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient Disclosure, see MPEP 2163.07(a). In the instant case, the missing descriptive matter is not necessarily present. As evidenced by Luetsch, disclosure of a lid securing a beverage can disposed in a cooler does not necessarily require the beverage can to be disposed entirely within the cooler, accordingly the subject matter of the first beverage can is entirely disposed within the cup cooler, such that the lip prevents the first beverage can from falling out of the cup cooler while allowing the user to drink from the cup cooler was not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention and is therefore considered new matter.
By virtue of dependency claims 2-5 and 7-10 are also rejected.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,517,815 to Basso, hereinafter referred to as Basso, in view of US 9,915,472 to Sabo, hereinafter referred to as Sabo.
 In reference to claim 1, Basso as modified by Sabo discloses the claimed invention.
Basso disclose a stacked can cooler, see figure 1, comprising: 
a cup cooler (12) to allow a first beverage can to be disposed therein; 
a top cap (18) removably attached to a top portion of the cup cooler;
an extension cup cooler (16) to allow a second beverage can to be disposed therein; and 
a bottom cap (20) removably attached to a bottom portion of the extension cup cooler.
Basso fails to disclose the top cap being a ring with an opening disposed at a center of the top ring to allow a user to drink from the first beverage can when the first beverage can is disposed within the cup cooler without removing the top ring, and a lip 
Sabo teaches that in the art of beverage coolers, that it is a known method to provide the cooler (12, see figure 1 ) having a top ring (42) with an opening (43) disposed at a center of the top ring (see figure 3 where opening 43 is shown at the center of the ring) to allow a user to drink from the first beverage can when the beverage can (14) is disposed within the cup cooler without removing the top ring, and a lip (44) circumferentially disposed around the opening to prevent the first beverage can from falling out of the cup cooler in response to the cup cooler being turned upside down, such that an inner surface of the lip contacts the topmost portion of the first beverage can to prevent the first beverage can from falling out of the cup cooler while allowing the user to drink from the cup cooler (see figure 3). Sabo teaches that this method allows drinking from a beverage container while the container is within the cooler device, see column 1 lines 40-45. This is strong evidence that modifying Basso as claimed  would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Basso by  Sabo such that the cap (40) of Basso was either substituted with or used in combination with the ring of Sabo since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing drinking from a beverage container while the container is within the cooler device.
In reference to claim 3, Basso as modified by Sabo discloses the claimed invention.

In reference to claim 4, Basso as modified by Sabo discloses the claimed invention.
Basso discloses the cup cooler (12) and the extension cup cooler (16) comprise insulated (13) containers, see figure 1.
In reference to claim 5, Basso as modified by Sabo discloses the claimed invention.
Basso discloses the bottom cap (20) screws onto a bottom portion of the extension cup cooler (16, via threads 76/78) to secure the second beverage cap within the extension cup cooler.
In reference to claim 6, Basso as modified by Sabo discloses the claimed invention.
Basso discloses a stacked can cooler (figure 1), comprising:
 a cup cooler (12) to allow a first beverage can to be disposed therein;
 a top cap (18) removably attached to a top portion of the cup cooler, an extension cup cooler (16) to allow a second beverage can to be disposed therein; and 
a bottom cap (20) removably attached to a bottom portion of the extension cup cooler.
Basso fails to disclose a top ring comprising an opening disposed at a center of the top ring to allow a user to drink from the first beverage can when the first beverage can is disposed within the cup cooler without removing the top ring, and a lip circumferentially disposed around the opening to prevent the first beverage can from falling out of the cup cooler in response to the cup cooler being turned upside down, such that the first beverage can is entirely disposed within the cup cooler, such that the 
Sabo teaches that in the art of beverage coolers, that it is a known method to provide the cooler (12, see figure 1 ) having a top ring (42) with an opening (43) disposed at a center of the top ring (see figure 3 where opening 43 is shown at the center of the ring) to allow a user to drink from the first beverage can when the beverage can (14) is disposed within the cup cooler without removing the top ring, and a lip (44) circumferentially disposed around the opening to prevent the first beverage can from falling out of the cup cooler in response to the cup cooler being turned upside down, such that the beverage can (40)  is entirely disposed within the cup cooler, see figure 3,  such that the lip (44) prevent the first beverage can from falling out of the cup cooler while allowing the user to drink from the cup cooler (see figure 3). Sabo teaches that this method allows drinking from a beverage container while the container is within the cooler device, see column 1 lines 40-45. This is strong evidence that modifying Basso as claimed  would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Basso by  Sabo such that the cap (40) of Basso was either substituted with or used in combination with the ring of Sabo since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing drinking from a beverage container while the container is within the cooler device.
In reference to claim 8, Basso as modified by Sabo discloses the claimed invention.
The combination of Basso and Sabo as described supra would result in a top outer portion of the cup cooler comprises spiral ribs (see Basso figure 1 element 34 and Sabo “the inside surface threadably engage the outer surface of the first cylinder, see 
In reference to claim 9 Basso as modified by Sabo discloses the claimed invention.
Basso discloses the cup cooler (12) and the extension cup cooler (16) comprise insulated (13) containers, see figure 1.
In reference to claim 10, Basso as modified by Sabo discloses the claimed invention.
Basso discloses the bottom cap (20) screws onto a bottom portion of the extension cup cooler (16, via threads 76/78) to secure the second beverage cap within the extension cup cooler.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Basso and Sabo as applied to claims 1 and 6 above respectively, and further in view of US 5,765,712 to Skinner et al., hereinafter referred to as Skinner.
In reference to claims 2 and 7, Basso as modified by Sabo and Skinner discloses the claimed invention.
Basso as modified supra fails to include a divider to separate the cup cooler from the extension cup cooler, such that the first beverage can does not contact the second beverage can.
Skinner teaches that in the art of multiple can beverage holders, that it is a known method to provide a divider (21) to separate a cup cooler (44 top, see figure 3) from an extension cup cooler (44 bottom), such that the first beverage would not contact the second beverage can. Skinner teaches that this divider is beneficial in providing a storage compartment for secreting small valuable items such as money and jewelry, see column 1 lines 61-65. This is strong evidence that modifying Basso thus would produce .

Response to Arguments
Applicant's arguments filed January 25, 2021 have been carefully considered but they are  respectfully not found persuasive. 
Applicant argues on page 6 of the response that Applicant’s description of “securing of the beverage can within the cup cooler” along with the figure viewed in figure 1 showing that the top ring completely covers the top portion of the cooler is sufficient to reasonably convey the top ring entirely covers the beverage can because the beverage can is disposed within the cup cooler. This is respectfully not found persuasive. The examiner’s position is that there is a difference between something being within a structure and something being entirely within the structure. The former would merely require a part of the can to be within the cooler whereas the latter requires the entirety of the can to be within the cooler. As an example, the Luetsch reference shows a beverage can within the cooler (20) but not entirely within the cooler. This is strong evidence that a disclosure of something being within another structure does not necessarily require the entirety of that structure to be within the other structure.
contains a beverage can 2100 therein and column 8 lines 61-67 describes threaded gasket 130 is configured so that beverage can 2100 will not fall out of container 102, even if container 102 were to be inverted. If Applicant is arguing that a written disclosure of 1) a container within a cooler, 2) structure securing the beverage when inverted, and 3) measuring drawings such that the cooler is large enough to contain an entire beverage can is enough to provide written disclosure of the container being entirely within the cooler, then the same standards should be applied to the disclosure of Jacob which  discloses 1-3 as well and would then also disclose this feature. The examiner’s position is that the disclosure of Jacob is not explicit enough to disclose the beverage can entirely within the cooler and neither is Applicant’s and therefore there is no rejection utilizing Jacob. However, arguendo, if a mere disclosure of a can within the cooler, the lid securing the beverage can when inverted, and measuring of drawings could be utilized to establish the size of the cooler and the position of the beverage can within the cooler of Applicant’s description, then the same standard would be applied to the 
Applicant argues that in Rembrandt Diagnostics, LP v Innovacon Inc. (hereinafter referred to as Rembrandt) that the court established that language stated “disposed within” may be properly construed as “disposed entirely within” based on originally-filed drawings illustrate that an object is or can be disposed within another object. This is not found persuasive. After carefully reading the opinion of Rembrandt it appears that the court found that a device which showed test strips entirely within the flow control channel infringed on a patent claim that required the test strips within the flow control channel. Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts, see MPEP 2111. Accordingly, applying a standard of claim construction by the court involving infringement is not germane to patentability or written description requirement for such a claim feature in an Application which has not yet been patented. To be clear, had Applicant provided a drawing including a beverage can disposed entirely within the cooler, then there would be support for the beverage can being disposed entirely within the cooler even though the written description only disclosed the beverage disposed within. However, there is no drawing which shows the beverage can entirely within the cooler. 
Applicant further argues on page 8 of the response that Applicant’s invention is not described as the top ring partially covering the cup cooler. There is no dispute that the top ring 
For at least these reasons, the rejection of claim 6 as comprising new matter is considered proper and remain.
With respect to claim 1-5, the current rejection of record does not include a rejection based on the combination of Basso and Marchiori. As such, the arguments with respect to the combination thereof are considered moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763